Title: Alexander Garrett to Thomas Jefferson, 25 October 1817
From: Garrett, Alexander
To: Jefferson, Thomas


                    
                        Sir
                         October 25th 17.
                    
                    I was in hopes of seeing you yesterday on your return from the college, Mr Chisholmn tells me he is in want of money to pay his hands and purchase provisions &c for those employed in the building, that he has paid away all the money he could raise of himself, we have not as yet advanced him any. Mr Peyton has upwards of $1000. in readiness, ariseing from the sale of the bank stock. Will you if you please write me whether I shall furnish Mr Chisholmn and what  with money, and what amount;—I shall, go from home tomorrow & not return for 7 or 8 days
                    
                        Yours very Respecty
                        Alex: Garrett
                    
                